Title: From George Washington to Pierre-Charles L’Enfant, 4 April 1791
From: Washington, George
To: L’Enfant, Pierre Charles



Sir,
Mount Vernon April 4th 1791

Although I do not conceive that you will derive any material advantage from an examination of the enclosed papers, yet, as they have been drawn by different persons, and under different circumstances, they may be compared with your own ideas of a proper plan for the Federal City (under the prospect which now presents itself to us.)—For this purpose I commit them to your private inspection until my return from the tour I am abt to make. The rough sketch by Mr Jefferson, was done under an idea that no offer, worthy of consideration, would come from the Land holders in the vicinity of Carrollsburg (from the backwardness which appeared in them); and therefore, was accommodated

to the grounds about George Town. The other, is taken up upon a larger scale, without reference to any described spot.
It will be of great importance to the public interest to comprehend as much ground (to be ceded by individuals) as there is any tolerable prospect of obtaining. Although it may not be immediately wanting, it will nevertheless encrease the Revenue; and of course be benificial hereafter, not only to the public, but to the individual proprietors; in as much, as the plan will be enlarged, and thereby freed from those blotches, which otherwise might result from not comprehending all the lands that appear well adapted to the general design; and which, in my opinion, are those between Rock Creek, Potowmac river and the Eastern branch, as far up the latter as the turn of the channel above Evans’ point; thence including the flat back of Jenkin’s height; thence to the Road leading from George Town to Bladensburgh, as far Easterly along the same as to include the branch which runs across it, somewhere near the exterior of the George Town cession; thence in a proper direction to Rock Creek at, or above the ford, according to the situation of the ground.
Within these limits there may be lands belonging to persons incapacitated, though willing to convey on the terms proposed; but such had better be included, than others excluded, the proprietors of which are not only willing, but in circumstances to subscribe. I am Sir Your Most Obedt Servt

Go: Washington

